Citation Nr: 0208975	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  94-28 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had more than 20 years active duty terminating 
with his retirement in June 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1992 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas.

The case was previously before the Board in August 1996, when 
it was remanded for further development of the issues set 
forth above.  The RO completed the requested development and 
returned the case to the Board in December 2001.

In March 2002, the Board referred the case to the Veterans 
Health Administration of the VA for a medical expert opinion 
as to whether the veteran's service-connected arthritis was a 
contributing factor to his death, pursuant to the Veterans 
Claims Assistance Act of 2000 (codified as amended at 
38 U.S.C.A. § 5103A (West Supp. 2001); 38 U.S.C.A. § 7109 
(West 1991); and 38 C.F.R. § 20.901 (2001).  In April 2002, a 
medical opinion was rendered and the Board provided 
appellant's representative a copy of the medical opinion.  
The representative submitted a response, dated in June 2002, 
to the medical opinion.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The death certificate for the veteran shows that he died 
in November 1991; the immediate cause of death was listed as 
a stroke; the underlying causes of death were listed as (1) 
atherosclerotic peripheral vascular disease, (2) 
hypertension, and (3) coronary artery disease.  
Osteoarthritis of the spine was listed as a significant 
contributing condition.

3.  There is no competent evidence of record which tends to 
show that atherosclerotic peripheral vascular disease, 
hypertension, or coronary artery disease was incurred in or 
aggravated by service, or that any of these conditions was 
manifested to a compensable degree within one-year following 
the veteran's separation from service, or was proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service.

4.  The preponderance of the competent evidence establishes 
that a service-connected disability, including arthritis, did 
not contribute substantially or materially to cause the 
veteran's death or to hasten his death.


CONCLUSIONS OF LAW

1.  Service-connection for cardiovascular disease, to include 
hypertension, for the purpose of accrued benefits, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5121 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.1000 (2001).

2.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310, 1312, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of notice and assistance.  During the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-
2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
More recently, new regulations were adopted to implement the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 

The Board has reviewed the facts of this case in light of the 
VCAA and the implementing regulations.  The Board is 
satisfied that VA has made all reasonable efforts to assist 
the appellant in the development of her claim and has 
notified her of the information and evidence necessary to 
substantiate her claim.

With regard to VA's duty to notify, the Board concludes that 
the discussions in the RO's rating decisions; Statements of 
the Case; Supplemental Statements of the Case; the Board's 
August 1996 remand; and other letters sent to the appellant 
have informed her adequately of the information and evidence 
needed to substantiate her claim and the applicable 
regulations.

With regard to VA's duty to assist, the Board also finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  Therefore, additional medical 
development is unnecessary.

Factual Background.  The veteran's service medical records do 
not indicate any treatment for or diagnosis of hypertension 
or other cardiovascular disease.  Blood pressure readings 
taken were within the normal range.

Shortly following separation from service, a September 1961 
VA examination reflected diagnoses of (1) recurrent 
lumbosacral strain with possible ruptured intervertebral 
disc, asymptomatic; (2) hallux valgus, bilateral, mild; and 
(3) gout controlled by medication.  A blood pressure reading 
of 130/80 was given, and no diagnosis of hypertension was 
made.  A radiographic report indicates that there were no 
significant abnormalities in the cardiovascular silhouette.

By a rating decision dated in February 1962, service 
connection was established for degenerative arthritis, lumbar 
spine and sacroiliac joints.  This disability was evaluated 
as 20 percent disabling.  Service connection was also 
established for bilateral hallux valgus; bilateral maxillary 
sinusitis; benign prostatic hypertrophy; recurrent 
lumbosacral strain, asymptomatic; and gout.  These 
disabilities were assigned a noncompensable (0 percent) 
evaluation.

A June 1977 record from G. Clark, M.D., reflects diagnoses of 
arteriosclerotic heart disease, with coronary insufficiency 
and hypertensive cardiovascular disease, in addition to 
angina pectoris and Peyronie's disease.  A July 1977 record 
from S. Olson, M.D., indicates that the veteran had a 
cerebrovascular accident.  Upon examination, the veteran had 
a moderate to marked slow wave abnormality on the left 
temporal area, indicating the presence of cerebral damage 
within that region, compatible with a CVA in the distribution 
of the left internal artery.  No epileptiform discharges were 
seen.

In December 1980, ultrasound imaging demonstrated mild 
amounts of soft and calcified plaque in the right carotid 
artery bulb.  While on the left, there was a moderate amount 
of soft plaque along the left common artery bulb and "take 
off" of the proximal left internal carotid artery.

In January 1981, the veteran underwent surgery by T. D. 
Kirksey, M.D., for bilateral carotid stenoses.  He had 
complete occlusion of the left internal carotid at the 
carotid bifurcation.  There was a severe stenosis at the 
right carotid bifurcation, with open internal carotid 
vessels.  The remainder of studies showed arteriosclerotic 
changes, with no significant obstruction.  The veteran also 
underwent a right carotid endarterectomy in January 1981, 
having been diagnosed with right carotid artery obstruction.  
Upon discharge, the veteran was given a final diagnosis of 
generalized arteriosclerosis with bilateral carotid 
obstruction.

A September 1983 VA record indicates that the veteran 
complained of new onset atypical chest pain, beginning 
peripherally in the right arm, radiating up and across the 
chest and resolving in twenty minutes.  Physical examination 
revealed right carotid bruit and left femoral bruit.  The 
veteran was admitted to telemetry for control of probable 
unstable angina.  

Hypertension and coronary artery disease were again noted in 
1984 VA outpatient records, and a provisional diagnosis of 
vascular insufficiency was given.

A January 1985 VA abdominal aorta sonogram revealed a large, 
saccular, midabdominal aneurysm.  A February 1985 angiogram 
indicated severe stenosis of the right internal carotid 
artery.  A cardiac catheterization and carotid endarterectomy 
were accomplished.  In March 1985, the veteran underwent 
repair of a large abdominal aortic aneurysmectomy.

VA outpatient records, dating from October 1987 to 1989, note 
that the veteran's hypertension was controlled.

In September 1989, the veteran filed a claim for, among other 
things, entitlement to service connection for cardiovascular 
disease, to include hypertension.

Report of a November 1989 VA examination reflected diagnoses 
of degenerative arthritis, multiple joints; osteoarthritis of 
the hands; bilateral hallux valgus; sinusitis by history; 
chronic prostatitis; degenerative joint disease of the lumbar 
spine; gout by history; arteriosclerotic heart disease; 
peripherovascular occlusive disease; status post 
cerebrovascular accident with right hemiparesis, largely 
recovered; and resection of abdominal aortic aneurysm.

A January 1990 rating decision denied the veteran's September 
1989 claim because cardiovascular disease was not 
demonstrated in service or within a year following discharge.  
The rating decision, however, did grant service connection 
for degenerative arthritis of the cervical spine, 
degenerative arthritis of the right shoulder (major), 
degenerative arthritis of the left shoulder (minor), 
degenerative arthritis of the right hand (major), and 
degenerative arthritis of the left hand (minor).

In December 1990, the veteran filed a notice of disagreement 
with the January 1990 denial of service connection for 
arteriosclerotic cardiovascular disease.  The RO issued a 
statement of the case as to this issue in April 1991.  Also, 
in a rating decision dated in April 1991 the RO increased the 
combined rating for arthritis of various joints from 60 
percent to 70 percent from December 13, 1990.  No other 
service-connected disability was considered to be disabling 
to a compensable degree.  By this rating the RO denied the 
veteran's claim for a total rating based on unemployability, 
noting that the veteran was unable to care for daily living 
activities due to residuals of stroke, including multi-
infarct dementia.  The veteran was found to be incompetent 
for VA purposes as of April 1991.

The veteran died in November 1991.  The death certificate for 
the veteran attributes his death to stroke, due to or as a 
consequence of atherosclerotic peripheral vascular disease, 
hypertension, and coronary artery disease.  Osteoarthritis of 
the spine was listed as a significant condition contributing 
to death but not resulting in its underlying cause.

The appellant asserts that the death certificate clearly 
reflects that there was a causal connection between the 
service-connected arthritis of the veteran's spine and his 
death.  As noted above, the Board requested a medical expert 
opinion on this question in March 2002, and received the 
following medical opinion from a VA physician of the 
Cardiology Section at the VA Medical Center, Salem, Virginia, 
in response:

Upon my review, I see no causal or 
contributory relationship between 
arthritis and the patient's death.  
Patient had severe vascular disease 
and in all likelihood, that was the 
cause or the major contributory 
factor to his death.

Arthritis may contribute to death 
as a complication of NSAID 
medication causing gastrointestinal 
bleed and there is no evidence of 
such occurrence for this patient.

There is no evidence that patient's 
arthritis contributed or caused 
patient's death by debilitation or 
that arthritis affecting other 
organ systems.

Accrued Benefits.  Accrued benefits include those the veteran 
was entitled to at the time of death under an existing rating 
or based on evidence in the file at the date of death.  See 
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); Ralston v. 
West, 13 Vet. App. 108, 113 (1999).  In order for a claimant 
to be entitled to accrued benefits, the veteran must have had 
a claim pending at the time of death.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is defined as an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 C.F.R. § 3.160 (2001).  In view of the 
fact that the veteran was incapable of handling his affairs 
and had been declared incompetent by the April 1991 rating 
decision, and the lack of any documentation regarding notice 
of the pending appeal to the person responsible for 
completing the substantive appeal on his behalf, the Board 
will proceed as though the claim for service connection for 
cardiovascular disease was pending at the time of his death.

Entitlement to the benefit sought in an accrued benefits case 
must be established by the "evidence in the file at the date 
of death."  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  
The Board notes that this includes VA medical records that 
were generated any time prior to the veteran's death, 
regardless of whether they were physically in the file at the 
time of death, as VA is deemed to have constructive notice of 
all records generated by its agency.  See Bell v. Derwinski, 
2 Vet. App. 613 (1992); see also Ralston, 13 Vet. App. at 13 
(holding that "the Secretary correctly states that 
entitlement to accrued benefits must be determined based on 
evidence that was either physically or constructively in the 
file at the time of the veteran's death.").

As indicated above, service connection may be granted for a 
disability resulting from personal injury incurred or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Certain 
chronic disabilities, such as hypertension, are presumed to 
have been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that at the time of the veteran's death, the 
record did not contain evidence that supported his claim for 
service connection for cardiovascular disease, to include 
hypertension.  The veteran's service medical records are 
negative for any indication of cardiovascular disease, 
including hypertension.  The first evidence of such disorder 
is not until the 1970's, many years following separation from 
service.  Thus, service connection would not be warranted for 
hypertension either on the basis of direct service incurrence 
or on the basis of hypertension becoming manifest to the 
required degree within one year following the veteran's 
separation from military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered various lay statements submitted by 
the appellant, which attribute the veteran's post-service 
behavior to hypertension.  The Board notes that a lay person 
is competent to provide evidence on the occurrence of 
observable symptoms during and following service; however, 
such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 495 (1992).

In short, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
cardiovascular disease, to include hypertension.

Service Connection for Cause of Death.  Pursuant to 
38 U.S.C.A. § 1310, dependency and indemnity compensation 
(DIC) is paid to a surviving spouse of a qualifying veteran 
who died from a service-connected disability.  See Hanna v. 
Brown, 6 Vet. App. 507, 510 (1994).  A veteran's death will 
be considered service connected where a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  To 
be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to an unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injuries primarily causing death.  Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for disease which is diagnosed 
after discharge from military service, when all of the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Where a veteran served 90 days or more during a period of 
war, or in peacetime after December 1946, and certain 
specified chronic diseases become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b), an accurate determination of etiology 
is not a condition precedent to granting service connection; 
nor is "definite etiology" or "obvious etiology."  In 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that a claimant "need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the claimant 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

In the present case, the veteran died in November 1991.  The 
death certificate attributes death to stroke, due to or as a 
consequence of atherosclerotic peripheral vascular disease, 
hypertension, and coronary artery disease.  Osteoarthritis of 
the spine was listed as a "significant condition[] 
contributing to death but not resulting in its underlying 
cause."  The Board has carefully reviewed all of the 
evidence in this case, but concludes that the preponderance 
of the evidence is against the claim for service connection 
for the cause of the veteran's death.  

The veteran's cardiovascular disease did not appear until the 
1970's, which was many years following his separation from 
service.  Moreover, there is medical evidence of record which 
indicates that there is a causal link between the veteran's 
terminal stroke or underlying cardiovascular disease and his 
active service, or a service-connected disability.  The 
appellant contends that the veteran's service-connected 
arthritis of the spine contributed to the veteran's death.  
As noted earlier, in April 2002, a medical expert opinion was 
obtained which addressed this assertion.  The physician, 
after review all of the evidence of record, rendered an 
opinion that there was no connection between the veteran's 
service-connected arthritis and his death.  There is simply 
no medical evidence of record supporting such a relationship 
in the claims folder.  The physician also stated that there 
was no evidence that the veteran's arthritis contributed to 
the veteran's death or was so debilitating as to hasten the 
veteran's death.

In short, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's fatal stroke 
was either directly related to his active service, or to a 
service-connected disability, such as arthritis.  Further, 
there is no evidence that any of the veteran's other service-
connected disorders were related in any way to his death.  
Based on the foregoing, the Board finds that the appellant's 
claim of service connection for the cause of the veteran's 
death is not warranted.  See 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.


ORDER

Entitlement to service connection for cardiovascular disease, 
for purposes of accrued benefits, is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

